DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Final Rejection
Applicant's arguments filed 11/17/20 have been fully considered but they are not persuasive for reasons detailed below.

The 35 U.S.C. 112 rejections are maintained or modified as follows:
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 9-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites the limitation "the lumen or channel" (last ln.).  There is improper antecedent basis for these limitations within the claims as lumen is described as “the inner lumen” in subsequent claims and channel has not been defined.
Examiner requests clarification and recommends amending the claims with language that clearly sets forth the claimed invention.  In the interim, and in the interests of compact prosecution, the claims have been interpreted as set forth below.

	
	
The prior art rejections are maintained or modified as follows:
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 2, 6-14 and 16-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reichenbach (US 5,715,946) in view of Lean et al. (“Lean”)(US 2008/0128332) and Gilbert et al. (“Gilbert”)(US 2006/0269446).
Reichenbach (fig. 1-23) teaches a method and apparatus for directing particles suspended in a fluid comprising:
(re: certain elements of claims 1, 9-11)  an inner lumen (fig. 23 showing fluid/suspension flow direction through multiple obstacle fields; col. 9, ln. 45+ teaching use of obstacle fields to concentrate particles within suspension);
 an obstacle field/separating region deposited in at least a portion of the inner lumen and configured to alter a path of the particles by causing lateral shifts of the particles suspended in the fluid in a direction that deviates from local fluid flow as the particles continue through the obstacle field (Id.; see also fig. 1 and col. 3-5 teaching that obstacle field imparts lateral shifts that separates said particles from local fluid flow based on particle and obstacle properties, thus particles may be separated based on a property, such as particle size);
(re: claim 6) wherein the obstacle field comprises at least some obstacles with asymmetrical properties that result in asymmetrical particle shifting (fig. 5-11; col. 6, ln. 13-col. 
(re: claims 7, 14) wherein at least some obstacles in the obstacle field are distributed in an array with at least one row or at least one column (see e.g., fig. 7, 19, 20);
(re: claim 8) wherein the lateral shifts of particles is in a direction lateral to the path of the local fluid flow and an obstacle shape and spacing allows continued forward particle motion as the particles flow through the obstacle field (fig. 1 and col. 3-5);
 (re: claim 13)  wherein philic or phobic intersections are a result of variations in binding, affinity, or attraction of antibodies, antigens, proteins, or surface molecules (col. 4, ln. 50-62);
(re: claim 19) wherein effluent comprises purified content due to the separation of selected particles (fig. 23).
(re: claims 20-21) The claimed method steps are performed in the normal operation of the combined device described below.

Reichenbach as set forth above teaches all that is claimed except for expressly teaching
(re: certain elements of claims 1, 9, 20)  a recirculating flow that causes at least a portion of the fluid flow to reenter the obstacle field, wherein the recirculator comprises a flow field generated by fluid flowing past a geometry within the lumen for fluid flow;
(re: claim 2) wherein the recirculating flow is generated by at least one of a pumping mechanism, shear forces, or magneto hydrodynamic forces;
(re: claim 16) wherein the geometry comprises at least one of a backward-facing step, a cavity, or an expansion;

(re: claim 18) a reservoir, wherein the reservoir comprises a purified content due to the separation of selected particles.
Here, it is noted that Reichenbach already teaches that it is well-known to use a geometry within the separating region to enhance separation (fig. 21 and 22 showing expanding lumen or curved lumen geometries; col. 9, ln. 30-45 teaching that lumen wall geometry can enhance separation), thus a recirculator that pumps fluid into said separating region can be regarded as providing a recirculating flow field.  Gilbert further teaches that it is well-known in the particle sorting arts to implement a recirculator to more efficiently use the processing fluids and control fluid levels within a particle sorting system (fig. 5, 7-9 showing recycling line with reservoir 191 and pump 190; para. 54-66 teaching that recirculator allows recycling of processing fluids).  Moreover, Lean expressly teaches how a recirculation path increases the purification of particles via an obstacle field (fig. 2 near 740; para. 0005).  It would thus be obvious to one with ordinary skill in the art to modify the base reference with these prior art teachings to arrive at the claimed invention.  The rationale for this obviousness determination can be found in the prior art itself as cited above and from an analysis of the prior art teachings that demonstrates that the modification to arrive at the claimed invention would merely involve the substitution/addition of well-known elements with no change in their respective functions.  Moreover, the use of prior art elements according to their known functions is a predictable variation that would yield predictable results, and thus cannot be regarded as a non-obvious modification when the modification is already commonly implemented in the relevant prior art.  See also MPEP 2143.I (teaching that simple substitution of one known element for another to obtain predictable results is known to one with ordinary skill in the art); 2144.06, 2144.07 (teaching as obvious the use of art recognized equivalences).  Further, the prior art discussed and cited demonstrates the level of sophistication of one with ordinary skill in the art and that these modifications are predictable .

Response to Arguments
Applicant’s arguments that the prior art fails to teach the amended claim features are unpersuasive in view of the reformulated prior art rejections set forth above.  Consequently, the claims stand rejected.

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Examiner has maintained the prior art rejections, statutory rejections and drawing objections as previously stated and as modified above.  Applicant's amendment necessitated any new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Conclusion
Any references not explicitly discussed but made of record during the prosecution of the instant application are considered helpful in understanding and establishing the state of the prior art and are thus relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is CHARLES FOX, 571-272-6923.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
The examiner’s UNOFFICIAL Personal fax number is 571-273-3692. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
---
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655 
                                                                                                                                                                                                       
Jcr

------
February 19, 2021